                              UNITED STATES DISTRICT COURT
                              SO UTHERX DISTRICT O F FLORIDA
                                             M IAM ID IVISIO N

                                    CA SE N O .1:17-cv-21206-JLK

R OBERT JULIU S M D D ISH ,
        '
            Plaintiff,
'
                                         '
                                     (

EPOCA CORP D/B/A BM DLEY
FOUNDATIONS,DAVID BM DLE#,
M ATTH EW BM DLEY ,SCOTT BM D LEY ,

            Defendants.


                                  ORD:R bENW NG DEFENDANTS'
                          M OTION FOR SUM M ARY JUD GM ENT (DE 83)
                                                                   '
                                         x

            THIS CAUSE com esbeforethe Courtupon Defendants'M otion forSum mary Judgment

(lhe'-Motion,')(DE 83),filedseptember6,2019.DefkndantsEpocacorp.('&Epoca',),David
                              '
    .

Bradley,M atthew Bradleyand ScottBr>dley(thetsDefendants'')askthisCourttograntstlmmary
jttdgmentbecause(1jPlaintiffRobertReddishijanindependentcontyactorandisnotentitledto
any reliefundertheFairLaborStandardsAct($iFLSA'');(2)Reddish cénnotprovetheelements
ofovertimeorretaliation claimsasamatterotlaw;and (3)ScottBradley isnotan lçemployer''
underthe FLSA .Id at21.The Defèndantsfiled a Statem entofUndisputed Facts in Supportof

M otion forSummary Judgmenton August30,2019(DE 82).Reddish respondedtotheM otion
(DE 92)withacorrespondingstatementofmaterialfacts(DE 93)ônOctober4,2019.
                                   1.        BA CK GRO UND
       Thefollowing factsareundisputed:

       EpocaisaFloridacorporationthatengagesin plumbing and construction servicesfornew

constructionandrenovationprojects.SeeDE 82! 1.DavidBradleyistheChiefExecutiveOffcer
andPrejidentofEpoca(DE 82!2),andM atthew BradleyistheChiefFinancialOfûcerandVice
Presi'
     dentofEpoca.1d !3.ScottBradley (thefatherofDavidandM atjhew)worksforEpoca(i6l
! 4),buttheparties dispute whetherScottisa managerpfEpoca (thereby subjecting him tp
individualliability)oramereemployee.PlaintiffRobertReddishwortedforEpocafrom June
2015 tllrough February 2017 before fling the instant law suit.D E 1 Ex. A , DE 1-3. Reddish

perform ed demolition services,removed debrisfrom construction sites,ahd operated m achinery
                            .                                                 '
                                                                .



during his alleged employment.See DE 82 !! 62-9.Reddish sued the Defendantsforunpaid
overtimewagesandretaliationundertheFairLaborStandardsActonApril2,2017(DE 1).
                                II.     LEG AL STANDARD
       Summaryjudgmentisappropriatewherethereisçlnogenuiié'issueastoanymatçrialfact
                                        j'    .

and.Ejthemovingpartyisentitledtojudgmentasamétteroflaw.''Fed.R.Civ.P.56(a);Anderson
v.fibertyLobby,Inc.,477U.S.242,247-48(1986).Anissueisgequineifareasonablejurycould
return a.
        verdictforthenonmovingparly. Mizev.Jefferson Cj/z Bd.ofEduc.,93 F.3d739,742
(11thCir.1996).A factismaterialifi'
                                  tmayaffectthe'outcomeofthecéseundertheapplicable
substantivelaw.Allenv.TysonFoods,Inc.,121F.3d642,646(11th Cir.1997).
       lfa reasonablefactfindercould draw more than ope
                                                     h
                                                        inference from the facts,creatipg a'
                            k      .



genuineissueofmaterialfact,summaryjudgmentshouldnotbegranted.Samplesexrel.Samples
v.City ofAtlanta,846 F.2d 1328,1330 (11th Cir.1988). The movingpartyhasthe burden of
establishingboththeabsenceofagenuineissueofmaterialfactandthatitisentitledtojudgment
as a m atter of law . See M atsushita Elec.Indus. Co.,.
                                                      Ja/tf v.Zenith Radio Corp.,475 U .S.574,
586-87 (1986).On a motion for summary judgment,the courtviews the evidence and a11
reasonableinferencesinthelightm ostfavorabletothenon-m oving party.Davisv.Williams,451

F.3d759,763(11thCir.2006).
                                          111.       DISCUSSION
                                                                  '   .
      .

          Defendantsarguethey arèentitled to summaryjudgmentbecause(1)Reddilh isnotan
Csemployee''underthe FairLabor Standards Actand (2)Reddish has failèd to establish thé
                                                                                 :
elem entsofhisovertimeorretaliation claim sasam atteroflaw .Defendantsalso movetoestablish
                                                                          .




asamatterof1aw thatScottBradleyisnotindividuallyliablewithEpocaforanyFLjA vlolations.

   A .r
      .IndependentContractorvs.E m ployee
          The FLSA does notapply to independentcontractors.See M urbay v.Playmaker Servs.

LLC,512F.Supp.2d 1273,1276(S.D.Fla.2007).Rather,theFLSA onlyappliestoCtemployees,''
               '
                      '                          ,
           .                    .



whicharetsindividualgs)employedbyanemployer.''29U.S.C.j203(e)(1).W h
                                                                   .etheranindividual
qualifies as an em ployee or independentcontractorisa question of law forthe Court.A ntenor v.

D & S Farms,88 F.3d 925,929 (11th Cir.1996).Accordingly,courtslook to thle Eseconomic
               .                                                                             ,



reality'' of.the relatiunship between the parties and whether the relationship demonstrates
                          .




dependence.SeeScantland v.Jefh.
                              y Knight,Inc.,721F.3d 1308,1311(11th Cir.2013);see.also
Bartelsv.Birmingham,332 U.S.126,130 (1947)(ltgEjmployeesarethosewho asamatterof
economicrealityaredependentuponthebusinesstowhichtheyrenderservice.'').Thetiecdnomic
                                    ! '


realitiestest''includessix factors,discussed in detailbelow.No singlefaciorisdispositive,and
couryszmay consideranycombinatibn offactorsthataccurately reflectstheecopomicrealityofthe

relationship.M urray,512 F.Supp.2d at 1277.




                                                     3
      1. Control

       Thefîrstfactorconsidersthedegreeofthe alleged employer'scontroloverthem annerin

which work isto bepdrformed.Construing the factsin thelightm ostfavorable to Reddish asthe
nonm ovin'g party,the Courtconcludes thatgenuine issues ofm Aterialfactrem ain asto the extent

of Defendants' control over Reddish's work.Edcontrolis only significant when it shows an

individualexertssuch acontroloverameaningfulpal4ofthebusinessthatshestandsasaseparate

economiccn///y.''Scantland,721F.3dat1313(emphasisadded)(quoting Useryv.Pilgrim A#z/I
                                                                                   >.
Co.,Inc.,527F.2d 1308,1312-13(5thCir.1976)).
       In theinstantcase,theGinormalgdailyqpracticewastoàhow upforwork''(DE 93! 11)at
lûthewarehouse,''wherefrom Defendantswould send Reddish to thevariousjob sites.Reddish .
Depo.at215,!! 8-11 (DE 82-5 at55).Reddish woulà advise when work wascompleted by             .




sendingpicturesofcompletedprojectstoDavidandVatthew Bradley.(DE 82!22).Davidand
M atthew Bradley wouldperiodicallyreview completedworkatthejob siteswhereReddish was
working.DavidBradleyAff.!3(DE 94-1).DefendantstoldReddish whatjobsitestoattend and
what tasks to complete,although the parties dispute the am ountof supervision that Reddish

received.CompareDavid Bradley Aff.! 3 (DE 94-1)with (DE 93 !36).AfterReddish would
sendphotographsto David and M atthew and inform them thathehad completed a'project,they
wouldsometimesrespond:SiGoodjob.1neetiyoutogoto anothersite.''Reddish Depo.at94,!!
19-20(DE 82-5yt24).Then,ReddishwouldeitherEsggjetintheirvehicleandgotoanothersite''
                                             %
                    y

orttgobacktothewarehouse''iftherewasnotanotherprojectatthattime.Id at21-25.
      Thepartiesalso disputewhetherReddish maintained otherjobsorsolicited work from
other companies during the period of his alleged employm ent with Epoca. According to

Defendantj,Reddish (tactually drew incom efrom otherswhileworking with Epoca.''DE 83 at4.


                                             4
 ButReddishstatesthatheonly workedforDefendants(andnooneelse)duringtheperiodofhi;
 allegedemployment.DE 93!8.AlbertSierra,theownerofAtlanticCoastConstruction(1W CC''),
 stated in hisaffidavitthatReddish solicitedworkfrom ACC (and thatReddish even workedfor
 ACC atonepoint)(SierraAff.!!4-5DE 82-7),butReddishdisputesthatheeversolicitedwork .'
                 )                                         '

 from A CC or ever perfonned w ork for anyone other than D efendants during thç relevanttime
                                                                  .




 period.ReddishAff.!7(DE 93-1).
        Reddish ownedaseparatecompany entitledG$A11inDemolition,LLC.''(DE 82!7).But
 R eddish disputes thathù ever conducted business underktA 11in D em olition, LLC'
                                                                                 '(oranyother
 bu)inessname,forthatmatter).DE93at2!7.1nstead,hesimplyGflledoutaform onSunbiz.org
 toregistertheentityname...(andlaterjreal
                                        ,izedthathecouldnotaffordto operatethebusiness
 and neverdid.''1d.Thecom pany wasadm inistratively dissolved forfailure to file an nnnualreport.

 f#.The company iscurrentlyon StINACTIVE''status.f#. '
        Constnling theje facts in the lightm ostfavorable to Reddish as'the nonm oving party,the

 CourtfindsthatthetsrstfactoroftheEteconomicrealitiestest''weighsinfavorofemployee status.
 Howevçr, genuine issues of material fact rem ain as to the àm ount of control exercised by

 Defendants,supportingdenialofsummaryjudgmentontheltindependentcontractor''arplment.
       2. O ppörtunity for Profit or Loss

        Thesecondfaciorconsidersthealleged employee'sopportunity forprotk orlossbased on

 hisorhermanagerialskill.Defendantsassertthat(1)Reddishwascompensatedbythejobandnot
tthehour,l(2)keddishwasfreetoacceptjobsfrom otheréompanies,and(3)Reddishwaspermitted
 todeclineworkfrom Epoca(DE 83at9).1d.Butinhisdeposition,Reddishstatesthathewaspaid


 1Defendants appearto contradictthis argum entin their Statem entof M aterialFacts,w here they
 statethatReddishitwaspaidadifferenthourly wagedependingon theworkheperformed.''(DE
 82! 10)(emphasisadded).
bythehourandnotthejob.ReddishDepo.at38,!! 10-25(DE 82-5at3).lnfact,Epoca'spayroll
recordsdemonstratethatReddishwaspaidhourlyonnumerousoccasions(DE 82-1Ex.B).
       D raw ing al1 factual inferences in favor of Reddish,the Courtconcludes that Reddish's

opportunityforprofitorlosswaslimitedatbest.DefendantsarguethatEçgReddish)controlledhis
aàilitytoearnmoremoney andtakeonmorejob gsicjdependingon hisefficiency''(DE 83 at9).
'


Buteven ifthatwere true,Gtgaqn individual's ability to earn more by being more technically
            t.                                            ,'



profcientisum-elated to an individual'sability to earn orilose profitviahismanagerialskill,and
                                  '                  ..
                                                    9'
itdoes notindicate thathe operateshis own business.yySçantland, 721 F.3d at 1317;gsee also

Rutherfo.
        rd Food Corp.v.M ccomb,331U,S.722,730 (1947)(holdingthatajob whoseprofits
are based on efficieùcy is ism ore like piecework than an enterprise thatactually depended for

tsuccessupontheinitiative,judgmentorforesightofthetypicalindependentcontractor'').Instead,
Reddish'sopportunity forprofitorlosswaslargely based on theam ountofwork assigned to him,

w hich suggests an em ployer-em ployee relationship.'
                                               .
                      .                        ï.

      3.. Investm entin Equipm entorM ateèials

       The third fàctorconsidersthe alleged employee's degree ofinvestm entin equipm entor
                                                               N
materials.ThepartiesdisputewhetherReddishusedhisownm aterialswhenperform inghisduties.

Accordingto Reddish,Edghejdid nothavetoinvestinhisowntools,supplies,orequipment.A11
                                                                                            ('
toolgsj,supplies,andequipmenttodoReddish'sjobforDefendantswereprovidedtoReddishby
Defendants.''DE 93! 35(internalcitationsomitted).TheDefendantsdisputethisfactandclaim
that t$gReddishl would use equipzent he owned or purchased and occasionally borrowed
Defendants'equipm ent.Foral1m aterialspurchased,Plaintiffwasréimbursedby Defendants,and


2 M oreover, in Scantland,the Eleventh C ircuit reasoned that an alleged em ployee had m inim al
opportunity forprofitorlosswherehecould notnegotiatetheréte ofpay.721F.3d at1315.Upon
drawing a11factualinferencesin favorofReddish,the sam erationaleapplfeshere.            '
                                               6
                                l
thàtcostwasultim atqly forwarded to Defendants'clientsq''DE 83 at 10.ln short,genuine issues

qfm aterialfactrem ain asto whetherReddish invested in hisown equipm entormaterials.

      4. SpecialSkill

       The fourthtfactorconsidersthe amountofspecialskillrequired to complete thé alleged
                                                                           .



employee'sdutiesand t>sks.Here,thisfactorweighsin favorofindependentcontractorstatusbut

onlyslightly.Reddish'sdutiesincludeddemolishingwalls,removingpipes,diggiyguptrenches,
installlngdrainfelds,installlngdrainfieldpipes,çleaningupjobsites,pickinguptrashfrom job
sites,refilling dirtin excavation sites,sealing newly-installed pipeswith black tar,and installing

plumbing drainsincluding French drains.DE 93 ! 9.Reddish testifed thathe did notreceive
trainingoreducation to learn how to perform hisjob.Reddish Depo.at89,!! 19-24 (DE 85 at
19).Defendantsarguethattsgcjommonsensedictatesthatanaveragepersonwouldnotbeableto'
perform gdemolitionandconstnzctionrelatedseryicesjwithoutfirsthavingbeentrainedorlearning
how tö do them with caref'
                         ulsupervision.''DE 94 at2.And becauseDefendantsdid notprovide
Reddish with those necessary skills, Defendants believe that Reddidh was an independent

contrac
      1
       tor.DE 83at10.However,therecordw ouldbenefitfrom addltional
                                                                 .
                                                                   evidenceastotheskill
              1                                               .

required to completeReddish'sduties.Factualissuesrem ain on thispoint-

      5. Perm anence and D uration

       The fifth factor considers the perm anence and duration of the alleged employm ent

relationship.Here,ReddishworkedforDefendantsfrom June2015throughFebruary2017.'bE 1

Ex.A,DE 1-3.TheDefendantshavefurnishedtheCourtwithEloca'spayrollrecords,including
item ized paym entsm ade to Reddish during the period ofhis alleged employm ent.See DE 82-1

Ex.B .The D efendants pointto severalw eeks and m onths w here Reddish did notappear on the
                                                                                         1.

Epocapayroll(DE 83at8),suggesting thatReddishwasan independeht,contractorbecausehe


                                               7
wasnotconsistently employed byDefendants.However,Reddishtestisedthatatonepoint,Epoca

wasCdtllree(orqfourwedksbehind(onissuingchecks)andtheyhadtocatchup''byissuingacheck
foralargernmountofpaymentthantheynolm allywould.ReddishDepo.at185,!!4-7 (DE 82-
                                 .'            (

5.at37).And although Defendantsclaim they alwayspaid Reddish by check (DE 83 at 17),
Reddish states in his affidavitthat(r efendantspaid ghimqpartially in cash''on Csatleastone
occasion,''Reddish Aff.! 11 DE 93-1.The partiesalso dispute whetherReddish drew income
from otheremployerswhileworkingforEpoca.Contpare(DE 83 at5)with (ReddishAff.!7).
       A ccording to Defendants,R eddish's statem entthat he w as paid in cash on 'tat least one

occasion''should bedisregarded becausethatb
                                          statem entcontradictshispriordçposition testim ony

thathe was always paid by check.3 However, because the Courtdisagrees that Reddish has

c6ntradictedhisStpreviouslygivencleartestimony,''id (emphasisadded),theCourtmayconsider
R eddish's statem entthathe w as paid in cash when deciding whether there is a genuine issue of

materialfactasto thepermanency and duration oftherelationship.Blcausethepartiesdispute
whether,am ongotherthings,Reddish waseverpaidin cash andWhetherReddish worked forother

em ployers during theperiod ofhis alleged employm ent,genuine issues ofmaterialfactrem ain

precludingsummaryjudgment.
      6. IntegralPartofA lleged Em ployer'sBusiness

       Thesixthandftna1factorconsiderstheextenttowhichtheallegedemployee'sservices
                                                                                 'are
integraltotheallegedemployer'jbusiness.GtgW jhenthebusiness'scontinuationdependsintegrally
                                                                                   i

upon theperformanceofcertain work,theworkerwhoperforlnsthatworkismorelikely to be
considered an em ployee and notan independentcontractor.''Zquaiv.Evans,C aseN o:14-23936-

CIV-MORENO,2015WL 4768293,at*4(S.D.Fla.Aug.11,2015)(emjhasisadded).


3See Van./:JunkinsandAssoc.,Inc.v.US.Industries,Inc.,736F.2d656,657(11th Cir.1984).
                                              8
        Thisfactorweighsin favorofemployeestat'usinthe instantcase.Thereisno evidencein

the record suggesting that Defendr ts could complete a construction project withoutpipe
 1                                                                                    .
ipstallation,demolition,heavy m achinery operation,drain field installation,orplumbing drain

installation.Although these tasks are not specific to Reddish's skillset,that does not negate

employee status.Thetestiswhethertheservicesrendered areintegral,notwhethertheem ployee

him selfisintegraltothebusiness.4In any event, thisfactorcouldbenefitfrom am orethoroughly

developed record.

       7. W eighing the Factors

        Construing these factsin the lightm ostfsvorableto Reddish asthenonm oving party,the

Courtfindsthatnumerous genuine issuesofmaterialfactpreclude summaryjudgmenton this
argum ent.

     R. Overtim eClaim
        Dqfendantsalsomoveforsummaryjudgmenton Reddish'sovertimeclaim,arguingthat
summaryjudgmentiswarranted even ifReddish isan employee because he cannotmeetthe
                                                               .                       %

elem entsofhisovertime claim .Upon consideration,and being otherwisefully advised,theCoul'
                                                                                         t

concludesthatDefendan'
                     ts'motionforsummaryjudgmentonReddish'sovertimeclaim shouldbe
denied.

        TheFairLaborStandardsActrequiresemployerstoprovideoveftim ecom pensation atthe .
                 ,   b

rate of (Gtim e and a half'to em ployees for a11hours w orked beyond forty hours in a given week.

29U.S.C.j207(a)(1).Anemployeetçhastheburdenofprovingthatheperformedworkforwhich


4For exnm ple, &:gcqourtshaveroutinelynotedthatthepresenùeofexoticdancersgisjes     'sential,or
obviously very im portant,to the success ofa topless nightclub.''M cFeeley v.Jackson St.Entm 't,
LLC,47F.Supp.3d260,273(D.M d.2014)(internalquotationsomitted).Cgurtshaveheld
exotic dancersto be em ployees despite theirservicesbeing easily perform ed by otherindividuals
w ith sim ilarskillsets.
                       1
                         The service itselfis what's integralto the business.So too here.
                                               9
he w as not properly com pensated.''Anderson v.M t. ClepensPotterk Co.,328 U.S.680,687

(1946).EtW hen the employerhas.keptproperand accurate records the employee may easily
discharge his burden by securing the production of those records.''Id However,Etwhere the

em ployer's fecords are inaccurate or inadequate and the em ployee cannot offer convincing

subs'titutes...an employeehascarried outhisburden ifheprovesthathehasin factperfo
                                                                                'rm ed

work forwhichhewasimproperly compensated and ifhepro/ucessufficientevidenceto show
theamountand extentofthatwork asamatterofjustandmasonableinference.''Anderson,328
U.S.at687.lftheemployeejatisfiesthisburden,Slgtjheburdenthénshiftstotheemplpyertocome
forward with evidence ofthepreciseam ountofw ork performed orwith evidenceto negativethe

reasonablenessoftheinferencetp bedrawn from theem ployee'sevidehcè.''1d.at687-88.
       H ere,Reddish attests thathe w orked an average offif'ty hours per w eek butthathe never

received overtime compensation forthoseaddijionalhours(DE 93 ! 9).Heprovided theCourt
with a photograph ofa tim esheetDefendants required him to complete during hisemploym ent,

along with a timesheetfor another worker named tscharles Brown.''(DE 82-9,p.42).The
                                                                          T
tim esheet,signed by Reddish,reflectsthatReddish worked fif'
                                                           ty hours during onew eek in July
            d   <
                                                                   .

2015.f#.The Courthas notbeen provided w ith any othertim esheets.Additionally,the Cotirthas

considered Epoca's payroll records'w hich indicate severalw eeks w here R eddish worked m ore

thanfol'tyhours(DE 82-1Ex.B).ButReddish'spaystubsfluctuateintheamountofpaymentand
do notclearly indicate whetherheFaspaid overtime forthose weeks,creating genuine issuesof

materialfactthatprecludesummaryjudgmentonhisovertimeclaim.
   (2. ltetaliation (zlainl
                              '

       Defendantsalso move forsummary judgmenton Reddish's retaliation claim.Section
215(a)(3)oftheFairLaborStandardsActprohibits employersfrom taking retaliatory actions
against em ployees w ho engage in protected activity.To prove retaliation,a plaintiff m ust.show
                                               10
that:(1)heengagedinactivityprotectedundertheact;(2)hesubsequentlysufferedadverseaction
by theemployer;and (3)a causqlcormection existedbetweentheemployee'sprotectedactivity
andtheadverseemploymentaction.Wolfv.Coca-cola Co.,200F.3d 1337,1342-43 (11th Cir.
2000).
       In the instantcase,Reddish testifed atone pointin hisdeposition thatM âtthew Bradley

didnotreduce(hishoursbecaujeof.hisdemandforovertime.ReddishDepo.at222-23,!! 17-25
(DE 82-5at62).Butata separatepointin the samedeposition,Reddish testifedthatM atthew
Bradleydid,in fact,reducehishoursand end hisemploym entforcom plainingabotltovertim e.Id.

at91!! 1-12 (DE 82-5 at21).Despitetheseseemingly contradictory statements,areasonable
                                                        q                                5
inferenceto draw from therecord isthatReddish may havecomplained aboutoyertimeon atleast

two separateoccasions,including oncetoward thebeginning ofhisemploymentand oncetoward

theend,Thus,areasonablejurycould concludethatReddish madetWo complaintsto M atthew
Bradleyaboutovertime,andthatReddish'sfirststatementinhisdeposition(whereheclaimedhis
hourswerenotreduced)referredtohisfirstcomplaintaboutovertimewhilehissecondstatement
(whereheclaimedhishotlrswerereducedJn#hewasterminated)referredtohissecondcomplaint
aboutovertim e.sA ccordingly, genuine issues ofm aterialfactrem ain.

   D . IndividualLiability ofScott'Bradley
       befendantsalsomovetoestablish asamatterof1aw thatscottéradleyisnotindividually
liable with Epoca for any FLSA violations.Upon a thorough review ofthe record,the Court

concludes thatgenuine issues ofmaterialfactremain precluding summary judgment on this
argum ent.Underthe'FLSA :


5 For this reason,Defendaùts'reliance upon Van T Junkins is misplaced.736 F.2d at 657.
Reddish's subsequent affidavit (DE 93-1) does not contradict any ttpfeviously given clear
testim ony.''Id lnstead,the affidavit m ay help explain the confusion that arose from Reddish's
seem inglycontradictory statem entsip hisdeposition.
       Section 203broadlydefinesan employerasCtanypersonactingdirectlyorindirectly
       in the interestofan em ployerin relation to an employee.''W hetheran individual
       fallswithin this definition çsdoesnotdepeùd on technicalortisolated factors but
       rather on the circum stances of the whole activity.'''The Eleventh Circuit has
       recognizedthatttgtjheoverwhelrpingweightofauthorityisthatacorporateofficer
       wijh operationalcontrolofacorporation'scovered enterpriseisan employeralong
       with ihe corporation,jointly and severally liable under the FLSA for unpaid
       wages.''Inorderto qualify asan elnployerforthispup ose,theofficer(Cmusteither
       be involved in the day-to-day operation orhave some directresponsibility forthe
       supervision ofthe employee.''

Gamev.Hospicecareofse.Florida,Inc.,09-21348-C1V,2009 W L 10699939,at*2,(S.D.Fla.
                 :

Aug.7,2009)(internalcltationsomitted).TheEieventhCircuitalsoturnstotheGseconomicreality''
oftherelationship between theparties,considefing 'twhetherthe alleged employer(1)had the
powertohireandfiretheemployees,(2)supervised and controlled employeework schedulesor
conditionsofemployment,(3)determinedtherateand method ofpayment,and (4)maintained
                                   .   '
            .

employmentrecords.''Villarrealv.Woodham,113F.3d202,205(11th Cir.1997).
       In the instantcase,itis unclearw hether ScottBradley w as a ttcop orate officer''ofEpoca
                                                                N
forFLSA purposes.ScottBradley islistedasaçtcorporateofficer/director''in theççDetailby Entity

Name''ofEpoca'slistingon Sunbiz.org,seeDE 93! 4,butthepartiesdisputethescopeofhis
involvem entin Epoca'sdaily activities.Reddish statesthatScottBradley difected R eddish'sw ork,

had the authority to hireand fireem ployees,m anaged theday-to-day operationsofEpoca,directed

Reddishohwhichjobsitestoattend,signedReddish'spaychecks,andtransportedReèdishtoand
from jobsites-Id !5.
       D efendants dispute that Scott Bradley w ould m aintain em ploym ent records, w ould

supervise or controlthe work ofem ployees,w ogld m anage the daily operations ofEpoca,or had

thepoWertohirearidfireemployees.8eeDE 83at20.AccordingtotheDefendants,ScottBradley

wouldsimplypurchasematerialsnecessaryforEpoca'sconstrpctionprojects.fJ.Becausegenuine
issuesofmaterialfactrem ain asto Scot'
                                     tBradley'slevelofinvolvem entin the daily activitiesof

Epoca,Defendants'M otion shouldbedenied.

      Accordingly,itisORDERED,ADJIJDGED,AND DECREED thatDefendaùts'

M otionforSummaryJudgment(DE 83)be,andthesameis,herebyDENIED.
      DONE AND ORDERED in ChambersattheJam esLawrenceKing FederalJustice

Building and U.S.Courthouse,M inmi,Floridathis25th day ofOctober,2019.

                                                                                   C
                                                    A #
                                           -- ''-    4M ssLAw llsxcs Itrxo    ,
                                        - ,,
                                                    IJXJTED STATESolsax c'rJ/, E
cc:   A llcounselofrecord
